PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/063,856
Filing Date: 6 Oct 2020
Appellant(s): Qureshi et al.



__________________
Stephen L. Keefe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
* On pages 6-20 (Heading “ARGUMENTS”) of the appeal brief, Appellant has provided arguments of the rejections made under this section.
* Brief summary of responses to arguments
1. In regard to 35 USC 112(a): In claims 1, 11, and 16, limitations of “… reduces a computational time of the processor…” are not supported in Specification at paragraphs [0032], [0033] and [0050] as Appellant argued.  Appellant’s arguments are not persuasive and Examiner maintains the rejection under 35 USC 112(a).
2. In regard to 35 USC 101: The reducing the amount of data used in the computation by eliminating certain data may reduce the time to arrive at a conclusion value but does not improve the functioning of the computer leveraged to carry out the iterative calculations by reducing a computational time of the processor which is not supported in Specification. The claims are directed to the abstract idea and Appellant’s arguments are not persuasive.  Therefore, Examiner maintains the rejection under 35 USC 101.
3. In regard to 35 USC 103: Appellant’s arguments are persuasive (see the appeal brief filed, pages 11-20) and Examiner withdraws the rejection under 35 USC 103.

1. Response to arguments under 35 USC 112(a)
1. The 35 U.S.C. §112(a) rejections should be reversed or withdrawn because Appellant's originally-filed specification and drawings support the claims.
Argument 1: On pages 7 of the appeal brief, “Appellant's specification at paragraphs [0033] and [0050], and "wherein eliminating all local maxima beyond the preliminary threshold reduces a computational time of the processor in applying the determined one or more of the plurality of machine learning regression models to the pricing file" is explicitly supported at Appellant's specification at paragraph [0032] and also at paragraphs [0033] and [0050].”
In response and as stated in the final office action, Examiner notes that this makes a small number of elements in a group and reduces a number of computing using one or more machine learning regression models but not supporting for reducing a computational time of the processor. The claimed limitation of “… reduces a computational time of the processor in applying…” is no supported from Specification at paragraph [0032], [0033], and [0050].  Therefore, Appellant’s arguments are not persuasive and Examiner maintains the rejection under 35 USC 112(a).

2. Response to arguments under 35 USC 101
*On pages 8-10 of the appeal brief under heading 2. The 35 U.S.C. § 101 rejections should be reversed or withdrawn because the claimed invention recited in each of independent claims 1, 11, and 16 is rooted in computer technology and provides technical improvements to technical processes that direct the claims to statutory subject matter and further provides "significantly more."
	Argument 1: On page 9 of the appeal brief, “That is, claim 1 recites "applying the determined one or more of the plurality of machine learning regression models to the pricing file eliminating all local maxima beyond the preliminary threshold reduces a computational time of the processor in applying the determined one or more of the plurality of machine learning regression models to the pricing file" (emphasis added) as a technical improvement to technical processes that provides at least one basis for removing claim 1 from non-statutory subject matter and also for further providing "significantly more" (for example as described in the USPTO "October 2019 Update: Subject Matter Eligibility" guidance).”
In response and as stated in the final office action, the limitations recited by claims 1, 11, and 16 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d).  
For instance, the limitations of receiving… a pricing file, providing… machine learning regression models, transferring… a priced portfolio, and receiving… update data for the pricing file are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a mortgage serving, e.g., providing a priced portfolio for mortgage loans.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)  

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “machine learning regression models” and “processor”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a mortgage serving, e.g., providing a priced portfolio for mortgage loans, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea. 
Finally, Applicant asserts the paragraph [0032] supports for improving the functioning of a computer (i.e., “… reduces a computational time of the processor…”) as reducing a dimensionality of possible permutations (e.g., for solving a problem) down to a number that is computationally feasible to solve and further the amended claim discloses to reduce a number of elements in a group by eliminating local maxima beyond the preliminary threshold in applying the machine learning regression models such as a k-nearest neighbors model. 
Examiner notes that reducing the amount of data used in the computation by eliminating certain data may reduce the time to arrive at a conclusion value but does not improve the functioning of the computer leveraged to carry out the iterative calculations by reducing a computational time of the processor. The processor is rated at whatever the off-the-shelf computation power the machine was designed to provide. Reducing data or steps in a computational algorithm does not improve the functioning of the computer, at best, this may be an improvement in the abstract idea which does not make the abstract idea any less abstract.  For these reasons and those stated in the rejections above, rejection of claims 1-4 and 6-19 under 35 U.S.C. 101 is maintained by the Examiner.
3. Response to arguments under 35 USC 103
3. The 35 U.S.C. §103 rejections should be reversed or withdrawn because the Office Action fails to establish a prima facie case of obviousness of the claims.
	Argument 1: On pages 12-14 of the appeal brief under heading, a. The Office Action Fails to Establish a Prima Facie Case of Obviousness of Claim 1.
	On page 14, “The Office Action thereby fails to show that it is actually "eliminating all local maxima beyond the preliminary threshold [that] reduces a computational time of the processor" as claimed in claim 1, and therefore fails to establish a proper prima facie case of obviousness of claim 1.”
	In response, Appellant’s arguments are persuasive and Examiner withdraws the rejection under 35 USC 103.
Argument 2: On pages 14-16 of the appeal brief under heading b. The Office Action Fails to Establish a Prima Facie Case of Obviousness of Claim 11.
	On page 16, “The Office Action thereby fails to show that it is actually "interpolating between the granular population to provide continuous pricing [that] reduces a computational time of a processor" as claimed in claim 11, and therefore fails to establish a proper prima facie case of obviousness of claim 11.”
In response, Appellant’s arguments are persuasive and Examiner withdraws the rejection under 35 USC 103.
Argument 3: On pages 16-20 of the appeal brief under heading c. The Office Action Fails to Establish a Prima Facie Case of Obviousness of Claim 16.
On page 18, “The Office Action thereby fails to show that it is actually "interpolating on the continuous plane using the regression based on k-nearest neighbors [that] reduces a primafacie case of obviousness of claim 16.”
In response, Appellant’s arguments are persuasive and Examiner withdraws the rejection under 35 USC 103.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        September 2, 2021

Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 9, 2021

/Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.